Citation Nr: 0706318	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  02-16 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for high blood 
pressure.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a disorder 
manifested by left leg pain, other than peripheral neuropathy 
of the left lower extremity related to diabetes mellitus type 
II .

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for hyperglycemia as a 
result of exposure to an herbicide agent.

6.  Entitlement to service connection for bilateral knee 
disorders to include arthritis.

7.  Entitlement to service connection for a right hip 
disorder to include arthritis.

8.  Entitlement to service connection for a bilateral foot 
disorder, other than peripheral neuropathy related to 
diabetes mellitus type II, to include arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1963 to June 
1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Pittsburgh Pennsylvania Regional Office 
(RO).  A September 1999 rating decision denied the veteran 
entitlement to service connection for a back condition and 
left leg pain.  A RO decision in December 2001 continued the 
earlier denials of service connection for a back condition 
and left leg pain and denied the veteran entitlement to 
service connection for high blood pressure, depression, 
hyperglycemia, a bilateral knee disorder, a right hip 
disorder, and a bilateral foot disorder.

When this case was previously before the Board in December 
2003, it was remanded for additional development and 
adjudication.  This having been completed, the case is again 
before the Board.  

In September 2005, the RO afforded the veteran a VA 
examination in connection with his claim for depression.  In 
addition to diagnosing depression, the examiner also 
diagnosed PTSD and stated an opinion that this condition may 
be due to his service in Vietnam.  The veteran's post-service 
treatment records also contain diagnoses of PTSD, and the RO 
indicated in its October 2005 supplemental statement of the 
case that, upon completion of the veteran's appeal, this 
issue will be addressed by the RO.  Because, this issue has 
not yet been developed or considered by the RO, it is 
referred to the RO for appropriate action.

The issue of entitlement to service connection for depression 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record does not demonstrate that the 
veteran developed a disability manifested by hyperglycemia, 
other than the veteran's service-connected diabetes mellitus, 
type II, during service.

2.  The medical evidence does not demonstrate that the 
veteran has a currently diagnosed disorder manifested by 
bilateral foot pain, other than peripheral neuropathy related 
to diabetes mellitus type II .

3.  The evidence of record does not demonstrate that the 
veteran developed hypertension, a back disorder, bilateral 
knee disorders, a left leg disorder, or a right hip disorder 
during active service or within one year after active 
service.


CONCLUSIONS OF LAW

1. A disability manifested by hyperglycemia, other that the 
veteran's service-connected diabetes mellitus type II, was 
not incurred in or aggravated by active service, and may not 
be presumed to have been incurred or aggravated therein.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2.  A disorder manifested by bilateral foot pain, other than 
peripheral neuropathy related to diabetes mellitus type II, 
was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2006).

3.  Hypertension, a back disorder, a bilateral knee disorder, 
a left leg disorder, and a right hip disorder were not 
incurred in or aggravated by active military service, and may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VCAA.

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  

By way of letters dated in September 2001, February and March 
2003, and May and September 2004, the veteran was furnished 
notice of the type of evidence needed in order to 
substantiate his claims for service connection, as well as 
the type of evidence VA would assist him in obtaining.  The 
veteran was also informed that he should send to VA evidence 
in his possession that pertains to the claims, and advised of 
the basic law and regulations governing the claims, the 
cumulative information and evidence previously provided to VA 
(or obtained by VA on the veteran's behalf), and provided the 
basis for the decisions regarding the claims.  The RO also 
provided the veteran and his representative with adequate 
notice of the evidence, which was not of record, that was 
necessary to substantiate the veteran's claims, and also 
specifically informed the veteran of the cumulative 
information and evidence previously provided to VA, or 
obtained by VA on the veteran's behalf.

For the reasons above the Board finds that VA substantially 
complied with the specific requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence); Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies the 
VCAA notice); and 38 C.F.R. § 3.159(b) (the content of the 
notice requirement, pertaining to the evidence in the 
claimant's possession or a similar request to that effect).  
In this context, it is well to observe that the VCAA requires 
only that the duty to notify be satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Sutton v. Brown, 9 Vet. 
App. 553 (1996).

In addition, where the claims involve basic entitlement to 
service connection, the United States Court of Appeals for 
Veterans Claims (Court) held that the VCAA requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply all of 
the elements of a claim for service connection, including 
notice that a disability rating and effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, supra.  In this regard, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board also finds that VA has made reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  
In particular, the information and evidence associated with 
the claims file consists of the veteran's service records, 
post-service private and VA treatment reports, multiple VA 
examinations, and statements submitted by the veteran and his 
representative in support of his claims.  The Board also 
notes that this case has been remanded for additional 
development.

Based on the foregoing, the Board concludes that there is no 
identified evidence that has not been accounted for with 
respect to the veteran's claims and that, under the 
circumstances of this case, VA has satisfied its duty to 
assist the veteran in this case.  Accordingly, further 
development and further expending of VA's resources is not 
warranted.  See 38 U.S.C.A. § 5103A.

II.  Entitlement to service connection.

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  For certain chronic diseases, such as 
arthritis and hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a year following discharge from service.  
38 C.F.R. § 3.307, 3.309.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board is charged with 
the duty to assess the credibility and weight given to 
evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to do so.  Bryan v. West, 13 Vet. 
App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992).  

A.  Service connection for hyperglycemia.

First, the Board notes that the veteran has sought service 
connection for hyperglycemia.

Here, the Board notes that "Disability" means impairment in 
earning capacity resulting from diseases and injuries and 
their residual conditions. 38 C.F.R. § 4.1 (2005). See also 
Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991). A symptom, 
without a diagnosed or identifiable underlying malady or 
condition, does not, in and of itself, constitute a 
"disability" for which service connection may be granted. See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

Hyperglycemia represents a laboratory finding and not a 
disability for VA purposes. See e.g., 61 Fed. Reg. 20,440, 
20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are laboratory 
results and are not, in and of themselves, disabilities; they 
are, therefore, not disabling entities for which compensation 
is payable under VA's rating schedule).  

The Board notes that the veteran has been found to have 
hyperglycemia.  And while hyperglycemia is a symptom of other 
potential disabilities, such as the veteran's service-
connected diabetes mellitus type II, the record does not 
reflect any current disability, other than diabetes mellitus, 
that is manifested by hyperglycemia.  In this regard, the 
Board notes the findings of the June 2004 VA examiner.  In 
conducting his evaluation of the veteran, this examiner 
stated that "it needs to be stated that evaluation for 
hyperglycemia is not really relevant since the veteran has 
already been diagnosed as having diabetes mellitus type 2 and 
is service-connected for this disorder.  He is aware of this 
and agrees.  ... One needs to realize that hyperglycemia just 
means elevated blood sugar regardless of degree.  He now has 
been documented as having blood sugar elevations consistent 
with a diabetes mellitus diagnosis and has been granted 
service connection for this and there is no medical or 
compensatory reason to pursue the issue of hyperglycemia 
further."    

In light of the above, the Board observes that there can be 
no valid claim for service connection in the absence of proof 
of a present disability. See 38 U.S.C.A. §§ 1110, 1131; 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  And the Board notes that, as a lay 
person, the veteran is not competent to establish a medical 
diagnosis or show a medical etiology merely by his own 
assertions; such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions); see Duenas v. Principi, 18 Vet. 
App. 512, 520 (2004); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for a disability 
manifested by hyperglycemia, other than diabetes mellitus 
type II, and therefore service connection is unavailable for 
additional disability in this case.

B.  Service connection for a disorder manifested by bilateral 
foot pain, other than peripheral neuropathy related to 
diabetes mellitus type II.

After a careful review of the medical evidence, the Board 
finds that the record does not support a showing that the 
veteran currently has a disorder manifested by bilateral foot 
pain, other than peripheral neuropathy related to diabetes 
mellitus type II. 

The medical evidence in this case consists of the veteran's 
service records, post-service treatment records, and VA 
examinations.  Here, the Board notes that the veteran has 
been diagnosed with pain in his feet.  Treatment notes dated 
in September 2004 specifically identify this pain as due to 
neuropathy as per an EMG dated the prior June.  He was 
diagnosed with chronic neuropathy pain in feet. 

In June 2004, the veteran was afforded a VA examination in 
connection with his claim.  Regarding the veteran's bilateral 
foot disorder, the examiner indicated that he reviewed the 
veteran's claims file and indicated that this review found no 
indication of foot trouble while in the service.  In 
addition, the veteran checked "no" to foot trouble on his 
separation physical, and also told the examiner that he did 
not seek treatment for his feet in service.  The veteran 
indicated that the painful burning in his feet dated back to 
1987.  After examining the veteran, the examiner diagnosed 
the veteran with bilateral foot pain felt to be neuropathic 
in origin in part due to diabetic peripheral neuropathy.  The 
examiner went on to state that diabetes is not the sole cause 
of the veteran's symptoms, but he did not diagnose another 
condition that may be the cause of the pain.  In this regard, 
the Board notes that VA does not generally grant service 
connection for symptoms alone, without an identified basis 
for those symptoms.  "[P]ain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom. Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001); Evans v. West, 12 
Vet. App. 22, 31-32 (1998).

In August 2005, the veteran's file was again reviewed by a VA 
examiner who offered an opinion regarding the veteran's foot 
condition.  This examiner stated that the "pain in his feet 
is due to diabetic sensory neuropathy.  Nerve conduction 
studies confirm evidence of symmetrical distal sensory 
neuropathy.  Etiology of distal sensory neuropathy is 
obviously of diabetic etiology.  Symmetrical distal sensory 
neuropathy is not caused by back problem.  This is not 
related to his back condition.  EMG did not show evidence of 
any radiculopathy caused by a back problem."

In light of the foregoing, the Board must deny the veteran's 
claim.  The medical evidence in this case does not indicate 
that the veteran currently has a disorder manifested by 
bilateral foot pain, other than peripheral neuropathy related 
to diabetes mellitus type II.  And without a current 
diagnosis, a claim for entitlement to service connection for 
these conditions cannot be sustained.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this regard, the 
Board also notes that the veteran, as a lay person, is not 
competent on his own to establish a medical diagnosis or show 
a medical etiology as such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

C.  Service connection for hypertension, a back disorder, 
bilateral knee disorders, a left leg disorder, and a right 
hip disorder.

In this case, the veteran has been diagnosed as having 
hypertension, low back pain with L5 radiculopathy and minimal 
degenerative changes with marginal sclerosis and bony 
lipping, bilateral degenerative arthritis of the knees, left 
leg pain/sciatica secondary to the veteran's back disorder, 
and greater trochanteric bursitis of the right hip.  
Therefore, although the Board has reviewed the lay and 
medical evidence in detail, the Board will focus its 
discussion on evidence that concerns whether the veteran's 
current disabilities are related to a disease or injury in 
service.  

A review of the veteran's service records and claims file 
does not reveal that, with the exception of the veteran's 
back condition, the veteran had any of the above-mentioned 
conditions in service or within one year of service.  The 
veteran's May 1966 separation examination indicated that the 
veteran was normal in all respects and the veteran' checked 
"no" on his medical history regarding categories related to 
his claimed conditions.

Regarding the veteran's hypertension claim, the service 
medical records show two blood pressure readings.  The first 
was 122/76 at enlistment and 122/78 at separation.  At 
separation, the veteran also checked "no" to any history of 
high or low blood pressure.  In order to determine if the 
veteran has hypertension and if so, whether this condition 
had its origins in service, the veteran was afforded a VA 
examination in June 2004.  The examiner indicated that he 
reviewed the veteran's claims file in connection with the 
claim and reviewed the veteran's medical history for the 
record.  In this examination, the examiner noted that the 
veteran claimed that his hypertension started in 1987.  The 
examiner also noted an earlier VA examination that indicated 
his blood pressure problems began in 1985.  The medical 
records themselves reveal a history of high blood pressure 
dating back to 1989.  The examiner then reviewed the 
veteran's treatment records and examined the veteran.  The 
veteran was diagnosed with hypertension.  The examiner did 
not render an opinion regarding nexus to service.  

In September 2005, the matter of the veteran's hypertension 
was again addressed by a VA examiner.  This examiner stated 
that the veteran's claims file was reviewed and that there 
were no entries regarding diagnoses or treatment of 
hypertension until the veteran started taking treatment for 
the condition between 1995 and 1998.  Therefore, he stated 
that in his opinion the veteran's hypertension was at least 
not as likely as not secondary to service.  

Regarding the veteran's low back condition, the Board notes 
that the veteran reports that he originally injured his lower 
back in 1964 while lifting a heavy object.  He saw a military 
doctor the next day and was kept on bed rest for 3 or 4 days.  
The veteran reports that he had back pain on and off 
following discharge.  After service, the veteran worked in 
coal mines until 1986.  In 1977, he developed acute low back 
pain that radiated to his legs.  The veteran was diagnosed 
with acute disc herniation and underwent lumbar disc 
laminectomy.  In 1986 he again experienced severe back pain 
at work while pushing a heavy roll of mining belt.  He did 
not have additional surgery, but did retire from his job due 
to chronic low back pain.  In 1994, the veteran underwent 
spinal chord stimulator implantation.  Currently the veteran 
suffers from constant pain in his lower back.

In order to determine whether the veteran's back disability 
is related to his service, the veteran was afforded a VA 
examination in June 2004 and again in August 2005.  The 
examiner who performed these examinations stated that he 
reviewed the veteran's claims file and noted the veteran's 
medical history in his reports.  The veteran's service and 
work histories were noted.  The veteran was examined and 
diagnosed with low back pain with L5 radiculopathy and 
possibly arachnoiditis.  An x-ray of the veteran's back found 
minimal degenerative changes with marginal sclerosis and bony 
lipping.  Spinal stimulator was also noted.  Regarding nexus 
to service, the examiner noted that the veteran was seen in 
service for pain after lifting a heavy object.  He was noted 
to have left paravertebral spasm and was diagnosed with acute 
low back strain.  He was seen again the next day with no 
noted improvement.  The examiner indicated that there were no 
further records of treatment for the veteran's back until 
after 1986.  He then stated that "[i]t is my opinion that he 
was treated for back pain during military service in May 1964 
and his back problem is at least as likely as not to have 
originated during military service.  Further events in 
civilian life have lead to the current level of disability.  
It is at least as likely as not original injury during 
service predisposed him for reinjury."  The RO asked the 
examiner to clarify his opinion further, and in August 2005, 
the examiner reiterated the veteran's medical history and 
further stated that the veteran "was first treated for back 
pain during military service, which was nondisabling.  He had 
no complaint of pain in the legs.  He was able to work in 
coal mines after discharge from military service.  [The 
veteran's] current back disability stems from the work 
related injuries that he sustained in civilian life in 1977 
and 1986.  (I clearly stated this in my previous report as 
well.)  This is unrelated to the acute low back sprain that 
he experienced during military service.  I cannot establish 
further relationship to the treatment that he received during 
military service and subsequent injuries without resorting to 
speculation."  

Regarding the veteran's bilateral degenerative arthritis of 
the knees, the veteran contends that his knee problems are 
attributable to sleeping in cold damp conditions during the 
monsoons while in Vietnam.  He also indicated that he cut his 
left knee when working on a bulldozer.   In order to 
determine if the veteran has a bilateral knee disorder and if 
so, whether this condition had its origins in service, the 
veteran was afforded a VA examination in June 2004.  The 
examiner indicated that he reviewed the veteran's claims file 
in connection with the claim and reviewed the veteran's 
medical history for the record.  In this examination, the 
examiner noted that the veteran sought treatment in May 1986, 
but a problem with the knee joint was not indicated.  An x-
ray dated in July 2001 revealed minimal degenerative changes.  
The examiner then examined the veteran and diagnosed 
bilateral degenerative arthritis of the knees.  The examiner 
did not render an opinion regarding nexus to service.  

In September 2005, the matter of the veteran's knees was 
again addressed by a VA examiner.  This examiner stated that 
the veteran's claims file was reviewed and that there were no 
entries in the veteran's claims file regarding bilateral 
knees.  The examiner stated that the veteran started having 
problems with his knees after discharge and not during 
service.  The examiner noted that the veteran indicated no 
problems with his knees upon service separation, and then 
stated that in his opinion the veteran's bilateral knee 
arthritis or disorder is at least not as likely as not 
secondary to service.  

Regarding the veteran's left leg pain/sciatica, the veteran's 
claims file indicates that the veteran's left leg pain dates 
to 1991 and possibly earlier.  In order to determine if the 
veteran has a left leg condition and if so, whether this 
condition had its origins in service, the veteran was 
afforded a VA examination in June 2004.  The examiner 
indicated that he reviewed the veteran's claims file in 
connection with the claim and reviewed the veteran's medical 
history for the record.  In this examination, the examiner 
noted that the veteran sought treatment for low back pain 
radiating down to the ankle on the left side in January 1991.  
The examiner also indicted that his review of the veteran's 
medical records showed that the veteran's leg pain dates back 
many years and is concurrent with his back problems.  The 
examiner also noted that the veteran's left leg and right hip 
pain are different in nature and that in his opinion the 
veteran's left leg pain is secondary to the veteran's back 
disorder.  The veteran was diagnosed with left leg pain-
sciatica secondary to the veteran's back disorder.   No 
additional opinion relating this condition directly to 
service was offered.

Regarding the veteran's greater trochanteric bursitis of the 
right hip, the veteran contends that this condition is also 
attributable to sleeping in cold damp conditions during the 
monsoons while in Vietnam.  In order to determine if the 
veteran has a right hip condition and if so, whether this 
condition had its origins in service, the veteran was 
afforded a VA examination in June 2004.  The examiner 
indicated that he reviewed the veteran's claims file in 
connection with the claim and reviewed the veteran's medical 
history for the record.  In this examination, the examiner 
noted that he could find no reference to the veteran seeking 
treatment for his right hip, but noted an entry from the 
veteran's private physician dated after service indicating 
some tenderness in the right hip area.  A September 2001 x-
ray revealed minimal degenerative changes.  The examiner then 
examined the veteran and diagnosed greater trochanteric 
bursitis of the right hip.  The examiner did not render an 
opinion regarding nexus to service.  

In September 2005, the matter of the veteran's right hip was 
again addressed by a VA examiner.  This examiner stated that 
the veteran's claims file was reviewed and that there are no 
entries in the veteran's claims file regarding the right hip.  
The examiner stated that the veteran started having problems 
with his joints, including his right hip, after discharge and 
not during service.  The examiner noted that the veteran 
indicated no problems with his joints or hips upon service 
separation, and then stated that in his opinion the veteran's 
right hip arthritis or disorder is at least not as likely as 
not secondary to service.  

Based on the foregoing, the Board finds that the evidence of 
record is against a finding that the veteran's hypertension, 
low back pain with L5 radiculopathy and minimal degenerative 
changes with marginal sclerosis and bony lipping, bilateral 
degenerative arthritis of the knees, left leg pain/sciatica 
secondary to the veteran's back disorder, or greater 
trochanteric bursitis of the right hip are related to 
service.  In this case, the veteran's service medical records 
do not indicate problems related to any of the veteran's 
conditions, except for one incident of treatment regarding 
his back, in service or within one year of service.  Each of 
these conditions manifested well after service and the 
examiners, that examined the veteran and his claims file in 
connection with his claims, have indicated either no link or 
an opinion against service connection.  Regarding, the 
veteran's back condition, the Board notes that the veteran 
did seek treatment in service for low back strain.  The VA 
examiner that examined the veteran specifically for his back, 
however, concluded that this was an acute injury and that his 
current low back difficulties are related to his two post-
service work injuries regarding his back.  

While the veteran may feel that his conditions are related to 
his service, the Board notes that, as a lay person, the 
veteran is not competent to establish a medical diagnosis or 
show a medical etiology; such matters require medical 
expertise.  38 C.F.R. § 3.159(a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The medical evidence is 
against a finding linking the veteran's conditions with the 
veteran's active duty service.  Accordingly, entitlement to 
service connection for these disabilities must therefore be 
denied.  


ORDER

1.  Service connection for hypertension is denied.

2.  Service connection for a low back condition, to include 
low back pain with L5 radiculopathy and minimal degenerative 
changes with marginal sclerosis and bony lipping, is denied.

3.  Service connection for a disorder manifested by left leg 
pain, to include, left leg pain/sciatica secondary to the 
veteran's back disorder, is denied.

4.  Service connection for a disability manifested by 
hyperglycemia, other than the veteran's service-connected 
diabetes mellitus, type II, is denied.
 
5.  Service connection for a bilateral knee disorder, to 
include bilateral degenerative arthritis of the knees, is 
denied.

6.  Service connection for a right hip disorder, to include 
greater trochanteric bursitis of the right hip, is denied.

7.  Service connection for a bilateral foot disorder, other 
than peripheral neuropathy related to diabetes mellitus type 
II, to include arthritis, is denied.






REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claim for an acquired spy disability, to 
include depression, must be remanded for further action.

Here, the Board notes that the veteran was afforded a VA 
examination in connection with his claim in September 2005.  
The examiner, after examining the veteran and his claims file 
in connection with his report, diagnosed the veteran with 
major depressive disorder.  The examiner indicated that this 
condition began with his service in the military and has been 
related to his back pain, which the examiner also indicated 
seemed to have had its origin in the military. The examiner 
noted that the depression has concurrently increased with his 
back pain and associated limitations, and seemed to reach its 
apex when he could no longer work due to his back pain.  The 
examiner indicated that the veteran's daily pain exacerbates 
his depression.  

As noted above, however, the VA examiner who examined the 
veteran and his claims file in connection with the veteran's 
claim of service connection for a low back condition found 
that the veteran's back condition was not related to his 
service, but was caused by his post-service work injuries.  
This casts doubt upon the opinion of the September 2005 VA 
psychiatric examiner, in that his primary basis for linking 
the veteran's depression to service appears to be his 
implicit finding that the veteran's back condition was 
related to service.  

The Board concludes therefore that this matter should be 
remanded and that, upon remand, the RO should arrange for the 
veteran's claims folder to be reviewed by the examiners who 
prepared the September 2005 examination report (or a suitable 
substitutes if these examiners are unavailable), for the 
purpose of preparing an addendum that addresses whether the 
veteran's diagnosed major depressive disorder  is related to 
or had its onset during service in the absence of a finding 
that the veteran's back condition is related to his service.  
Pursuant to the VCAA, such an examination is necessary to 
adjudicate these claims.  See 38 U.S.C.A § 5103A (West 2002); 
38 C.F.R. § 3.159(c)(4) (2003).

Prior to affording the examination, the RO should contact the 
veteran and associate with the veteran's claims file any 
outstanding medical records relevant to the veteran's claim 
that may be identified by the veteran.  In this respect, the 
Board notes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  

Accordingly, the Board hereby REMANDS the case to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associate with the claims file, that have 
treated him since service for any 
psychiatric condition, to include 
depression.  The veteran should also be 
invited to submit any additional evidence 
in his possession that may be relevant to 
his claim.  The aid of the veteran in 
securing these records, to include 
providing necessary authorizations, 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing. 

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
September 2005 VA examination report (or 
a suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum that addresses 
whether the veteran's diagnosed major 
depressive disorder is related to or had 
its onset during service in the absence 
of a finding that the veteran's back 
condition is related to his service. All 
necessary special studies or tests should 
be accomplished.  It is imperative that 
the examiner who is designated to examine 
the veteran reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
report of examination should contain a 
detailed account of all manifestations of 
any psychiatric condition found to be 
present, and the examiner must specify 
the diagnoses.  In addition, the examiner 
should specifically offer an opinion as 
to whether it is at least as likely as 
not that the veteran's psychiatric 
condition had its onset in service in the 
absence of a finding that the veteran's 
back condition is related to his service.  
If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claim.  If any determination 
remains adverse to the veteran, he should 
be furnished a supplemental statement of 
the case and be given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


